Citation Nr: 0624513	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  02-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who retired in December 1996 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana which, in 
part, denied TDIU.  In the same decision, the RO increased 
the ratings for service-connected degenerative changes of the 
cervical and dorsal spine to 10 percent each, and denied 
increased ratings for other service-connected disabilities.  
In his notice of disagreement with the June 2002 decision, 
the veteran expressly limited his appeal to the issue of 
entitlement to a TDIU.  Accordingly, this is the only issue 
before the Board.  In January 2003, the veteran appeared for 
a videoconference hearing before the undersigned; a 
transcript of that hearing is of record.  In November 2003 
the case was remanded to the RO for further development.

The matter of entitlement to TDIU on an extra-schedular basis 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if any 
action on his part is required.  


FINDINGS OF FACT

The combined rating for the veteran's service connected 
disabilities is 60 percent; the combined rating for 
disabilities affecting the orthopedic system, only, is 50 
percent; and the compensable disabilities do not all share a 
common etiology.  


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met, and 
a TDIU rating on a schedular basis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duties to notify and assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the pertinent facts as to the aspect of 
the veteran's claim that is addressed on the merits are not 
in dispute.  The veteran limited his appeal to the TDIU 
claim, and did not appeal the determinations on his increased 
rating claims.  Consequently, resolution of his appeal is 
dependent on interpretation of the regulations pertaining to 
claims seeking TDIU on a schedular basis. 

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating that portion of the 
claim addressed on the merits below, any mandated notice or 
assistance deficiencies are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). 

II.  Factual Background and Analysis

The veteran's service connected disabilities include:  Left 
and right shoulder disabilities, left and right hip 
disabilities, cervical, dorsal, and lumbar spine 
disabilities, and tinnitus, each rated 10 percent; and 
tempomandibular joint (TMJ) disability, pes planus, 
hemorrhoids, and bilateral hearing loss, each rated 
noncompensable.  The combined rating for the service 
connected disabilities is 60 percent.  See 38 C.F.R. § 4.25.  
The compensable disabilities do not all share a common 
etiology.  The combined rating for compensable service 
connected disabilities affecting the musculoskeletal system 
is 50 percent.  

A total rating based on unemployability due to service- 
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  If there is only one such disability, 
it must be rated at 60 percent or more, and if there are two 
or more disabilities, there shall be at least one disability 
rated at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent. 38 
C.F.R. § 4.16(a).  For the purpose of meeting the criteria 
for one 60 percent disability or one 40 percent disability 
used in a combination, disabilities resulting from a common 
etiology, disabilities affecting one system, disabilities 
affecting one or both upper or lower (including bilateral 
factor), multiple injuries sustained in action, and multiple 
disabilities sustained as a prisoner of war are considered 
one disability.  Id.   

The individual ratings for the veteran's service connected 
conditions are not on appeal.  Under the 38 C.F.R. § 4.16(a) 
criteria outlined above, he does not meet the schedular 
criteria for a TDIU rating.  Consequently, a TDIU rating on a 
schedular basis, under 38 C.F.R. § 4.16(a), is not warranted, 
and must be denied for lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Discussion of 
further factors for consideration follows in the remand 
below.


ORDER

Entitlement to TDIU on a schedular basis is denied.


REMAND

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, for those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), but are unemployable due to service connected 
disabilities, rating boards should submit such cases to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  

In the instant case there is evidence to suggest that the 
combined effect of the veteran's service connected 
disabilities is sufficient to warrant referral for extra-
schedular consideration.  The veteran has been awarded Social 
Security Disability benefits based primarily on his service 
connected disabilities (see SSA decision dated June 2003).  
Furthermore, in a January 2001 Vocational Rehabilitation 
(Chapter 31) reevaluation report, it was found that the 
veteran was unfeasible for vocational rehabilitation 
services.  The report noted that Vocational Rehabilitation 
had worked with the veteran since 1997 with efforts initiated 
and managed by three different counselors with no significant 
success.  This was not due to any perceived fault by the 
veteran who appeared to have given his best effort in all 
training situations and assignments attempted.  In addition, 
a January 2003 private vocational assessment found that the 
veteran would experience great difficulty applying and 
competing for entry level jobs in the open labor market 
considering his age, barriers and disabilities.  It was noted 
that the medical records, the veteran and a VA rehabilitation 
counselor had all questioned the veteran's work endurance and 
employability for part time jobs.

While it appears that factors not for consideration in a TDIU 
determination (i.e. age) are also involved, given that the 
veteran's service connected disabilities are such a prominent 
part of the determinations (particularly the SSA 
determination), the Board finds there is enough evidence of 
unemployability to warrant referral for extra-schedular 
consideration.         

Accordingly, the case is REMANDED for the following action:

1.  The RO must refer the veteran's TDIU 
claim to the Director of the Compensation 
and Pension Service for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 4.16(b). 
2.  After such consideration, if the claim 
remains denied, the RO should issue an 
appropriate supplemental SOC and provide 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


